Citation Nr: 1223726	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-34 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1984 through March 1991. 

This appeal to the Board of Veterans' Appeals (the Board) is from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his stomach disorder is related to his service-connected joint disorders to include disorders of the left ulna, left ankle, right knee, left femur, and 2nd/3rd metatarsals.  Specifically, the Veteran contends that the prolonged use of Ibuprofen to treat his joint disorders has resulted in his current stomach problems.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  38 C.F.R. § 3.310 (pertaining to secondary service connection) was amended during the course of the appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

The Veteran's service treatment records show an isolated complaint of stomach pain in September 1988 but are otherwise negative for complaints or diagnoses regarding the stomach.  No separation examination is of record.  Service treatment records do show, however, that the Veteran was involved in a serious motor vehicle accident in February 1989 resulting in a fracture left forearm, left femur, left foot, and left knee.  The Veteran submitted a claim for service connection for various joint problems immediately following his discharge from active service in March 1991.  Service treatment records also show that the Veteran injured his right knee in April 1985.  By rating decision dated in November 1991, the RO granted service connection for disorders of the left ulna, left ankle, right knee, left femur, and 2nd/3rd metatarsals.    The Veteran submitted a claim for service connection for a stomach disorder in June 2006.  A December 2007 private treatment record shows an impression of gastritis without hemorrhage.     

The Veteran has not yet been afforded a VA examination with regard to his claimed stomach disorder.  On remand, the Veteran should be afforded such an examination.  38 C.F.R. § 3.159(c)(4).  Specifically, the examiner should address whether any current stomach disorder, to include gastritis without hemorrhage noted in the December 2007 private treatment record,  is related to his  service-connected joint disorders or whether the service-connected joint disorders have aggravated the Veteran's stomach disorder(s).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his stomach disorder and the relationship, if any, between the Veteran's stomach problems and the Veteran's military service, to include his service-connected joint disorders.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted.  The examiner should address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current stomach disorder(s) is/are caused by or the result of his current service-connected joint disorders, to include as the result of prolonged usage of Ibuprofen to treat his service-connected joint disorders?

(b)  Is it at least as likely as not that either the Veteran's service-connected joint disorders have aggravated the Veteran's stomach disorder(s), to include as the result of prolonged usage of Ibuprofen to treat his service-connected joint disorders?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

2. The AMC/RO should then review the record and ensure that all the above actions are completed.  When the AMC/RO is satisfied that the record is complete and the examination is adequate, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the AMC/RO must furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


